DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 07/05/2022 have been entered. The amendments canceled claims 6, 8-10 and 16-17. Consequently, claims 1-5, 7, 11-15 and 18 remain pending in the application.
Response to Remarks
Applicant's remarks filed 07/05/2022 have been fully considered.
In regards to the rejections of claims 8-12 on the ground of double patenting applicant states that “Claims 8-10 have been hereby cancelled, without prejudice, thereby obviating the rejections with respect thereto. It is respectfully submitted that the rejections with respect to Claims 11 and 12 have been overcome by the amendments made herein to rewrite Claim 11 in allowable independent form in the manner indicated by the Examiner to be allowable.”
In response, although claims 8-10 were canceled the subject matter of those claims was incorporated into claim 11, which was rewritten in independent form, without adding any subject matter that was not previously presented. Therefore, the double patenting rejections of claims 11 and 12 have not been overcome. See the current double patenting rejections below.
In regards to the rejections of claims 1-18 under 35 U.S.C. § 112(b) applicant states “Claims 6, 8-10, 16 and 17 have been cancelled, without prejudice, thereby obviating the rejections with respect thereto.”
“All other rejections have been addressed and overcome by either deleting or otherwise amending the objected-to claim terms further to the Examiner's remarks with respect thereto.”
In response, the rejections of claims 1 and 8 (now claims 1 and 11) were not addressed as applicant alleges. Therefore, the rejections stand as previously set forth and are reproduced below for convenience.
Claim Objections
Claims 1 and 11 are objected to because the phrase “ram body” in lines 17 and 9, respectively, should read ‘the ram body’ since a ram body has already been recited. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7, 11-15 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 1 and 11: as previously set forth in the Non-Final Office Action, the claims recite “a reduced length” and “a complementary length”.  The paragraph of the specification bridging pages 4 and 5 states that “a “reduced length” means that the ram body has a length such that when the ram assembly is in the retracted, first position, or BDC, the ram body does not extend into the die pack and/or redraw assembly.” It seems that one cannot determine the reduced length without the die pack and/or redraw assembly, but neither are positively recited in the claims.  And the “complementary length” includes the “reduced length” and, thus, also cannot be determined without the die pack and/or redraw assembly. It is improper to define/limit features relative to structure that is not positively recited. Therefore, it is unclear if the die pack and/or redraw assembly are intended to be required in the claims.
Further, the claims recite “wherein the assembled punch mounting assembly and ram body have an operational length” in lines 17 and 9, respectively. There is no antecedent basis in the claims for “the assembled punch mounting assembly”, and it is unclear if the assembled punch mounting assembly is an additional feature to the “punch mounting assembly” of lines 13 and 5, respectively. The examiner suggests replacing said limitation with, for example, ‘wherein, when assembled, the punch mounting assembly and the ram body, together, form an operational length’.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of Crush et al. (US 10,792,725 B2), in view of Butcher et al. (US 2016/0121385 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. See the comparison set forth below in the table below:
Claim 11
Claim 6 of Crush
A body-maker, comprising: a frame assembly;
A body-maker comprising: a frame assembly;
a drive assembly coupled to said frame assembly;
a drive assembly; said drive assembly coupled to said frame assembly;
a ram assembly including a ram body having a reduced length;
a ram assembly including a ram body; said ram body having a reduced length;
a punch mounting assembly including an elongated body having a complementary length; and
a punch mounting assembly including an elongated mounting body; said mounting body of said punch mounting assembly having a complementary length;
wherein the assembled punch mounting assembly and ram body have an operational length,
wherein the assembled punch mounting assembly and ram body have an operational length;
wherein said ram body includes a punch mounting assembly first coupling component;
said ram body includes a punch mounting assembly first coupling component;
wherein said punch mounting assembly includes a punch mounting assembly second coupling component; 
said punch mounting assembly includes a punch mounting assembly second coupling component,
a punch first coupling component, and a radial contour;
a punch first coupling component, and a radial contour;
wherein said punch mounting assembly second coupling component is structured to be coupled to said punch mounting assembly first coupling component;
said punch mounting assembly second coupling component structured to be coupled to said punch mounting assembly first coupling component;
wherein said contour is structured to support a punch;
said radial contour of said punch mounting assembly structured to support a punch assembly;
wherein said punch first coupling component is structured to be coupled to a punch second coupling component;
said punch first coupling component structured to be coupled to a punch second coupling component;
and wherein said punch mounting assembly second coupling component is coupled to said punch mounting assembly first coupling component,
said punch mounting assembly second coupling component coupled to said punch mounting assembly first coupling component;
wherein said ram body includes a first end and a second end including a threaded bore;
said ram body includes a first end and a second end, said second end of said ram body including a threaded bore;
wherein said elongated body of said punch mounting assembly includes a first end, a medial portion, and a second end;
said mounting body of said punch mounting assembly includes a first end, a medial portion, and a second end;
wherein said punch mounting assembly second coupling component is disposed at the first end of said elongated body of said punch mounting assembly;
said punch mounting assembly second coupling component disposed at said first end of said mounting body;
and wherein said punch mounting assembly second coupling component includes a reduced radius portion and external threads structured to be coupled to the threaded bore of the second end of said ram body, and
said punch mounting assembly second coupling component including a reduced radius portion and external threads structured to be coupled to said threaded bore of said second end of said ram body;
wherein said reduced radius portion is a landing.
said radius portion of said punch mounting assembly second coupling component is a landing;
Claim 12
Claim 6 of Crush
wherein said punch first coupling component is disposed at the second end of said elongated body of said punch mounting assembly;
said punch first coupling component is disposed at said second end of said mounting body;
wherein said punch first coupling component includes an axial threaded bore and a punch retainer bolt; and
said punch first coupling component includes an axial threaded bore and a punch retainer bolt; and
wherein said punch retainer bolt is structured to be coupled to the axial threaded bore of said punch first coupling component.
said punch retainer bolt structured to be coupled to said axial threaded bore.


	The claims of Crush do not disclose the following limitation of independent claim 11:
 a seal assembly including a number of seals defining a ram passage, wherein said ram assembly extends through said ram passage.
However, Butcher teaches a body-maker comprising a seal assembly (196, figs. 15-16) including two seals for removing coolant from the ram body as the ram body travels between the retracted and extended positions (¶ [0097]), the seal assembly defining a ram passage, wherein said ram assembly extends through said ram passage (see figs. 15-16).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Crush with a seal assembly defining a ram passage that the ram assembly extends through, thereby providing means for removing coolant from the ram body, as taught by Butcher.
Allowable Subject Matter
Claims 1-5, 7, 11-15 and 18 would be allowable if rewritten or amended to overcome the objections, rejections under 35 U.S.C. 112(b), and the double patenting rejections set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant amended independent claim 1 and has rewritten independent claim 11 to incorporate the subject matter previously indicated by the examiner to be allowable, and amended all other claims as needed to depend from a corresponding one of the amended independent claims 1 and 11.
Conclusion
Applicant's amendments necessitated any new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753